DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed April 20, 2021, the rejections made under 35 U.S.C. 112(b) have been overcome by amendment. The rejections made under 35 U.S.C. 102 are maintained.
New in this Office Action are rejections made under 35 U.S.C. 112(b) and 103 necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 17 recites the limitation “an arrangement of the positive battery cell terminals and the negative battery cell terminals on the common side alternates about the plane in every other one of the plurality of groups”, which the examiner determines has indefinite meaning as the examiner may interpret the limitation to require the positive battery cell terminals and the negative battery cell terminals on the common side to only alternate about the plane for 
The examiner suggests amending the claims to recite as “an arrangement of the positive battery cell terminals and the negative battery cell terminals on the common side alternates about the plane and in every other one of the plurality of groups” (emphasis added).
Due to the dependency of claims 2-9 and 18-20 on claims 1 and 17, claims 2-9 and 18-20 are also rejected for being indefinite for failing to particularly point out the subject matter that the inventor(s) regard as the invention. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2003/0224246 A1) in view of Buck et al (US 2012/0231318 A1). Hereinafter referred to as Watanabe and Buck, respectively.
Regarding claim 1, Watanabe discloses a battery module (“10” Fig. 1B and 1C, “plurality of unit cells” [0060]) comprising: 
a housing (“50” Fig. 1B and 23B, “outer case” [0060]) having a positive battery module terminal (“51” Fig. 1B and [0108]), a negative battery module terminal (“52” Fig. 1B and [0108]), and a particular side (the top side of 50 where the terminals 51 and 52 are located in Fig. 1B); and
a plurality of battery cells mounted in the housing (Fig. 1B and 23B), wherein:
the plurality of battery cells are configured to store electrical energy ([0002]);
each of the plurality of battery cells has a positive battery cell terminal (20 Fig. 12B and 14B) a negative battery cell terminal (20’ Fig. 12B and 14B) disposed on opposing battery cell ends (Fig. 12B and 14B);
the positive battery cell terminal and the negative battery cell terminal of each of the plurality of battery cells are offset from a plane perpendicular to the opposing battery cell ends and passing through a center of the battery cell (the superimposed vertical planes that extends into the page and along the outline of the annotated figures below);

    PNG
    media_image1.png
    849
    526
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    727
    942
    media_image2.png
    Greyscale

the plurality of battery cells are arranged as a plurality of groups (Attachment of Fig. 1C below with annotations where the plurality of battery cells can be grouped in this manner of the vertical stacked orientation);

    PNG
    media_image3.png
    332
    282
    media_image3.png
    Greyscale

each of the plurality of groups has a common side facing the particular side of the housing (Attachment of Fig. 1C above shows that the common side of the group of 
each of the plurality of groups has at least two of the plurality of battery cells with either the positive battery cell terminal or the negative battery cell terminals on the common side (Attachment of Fig. 1C above where each group has two battery cells with a positive battery cell terminals disposed on the common side);
an arrangement of the positive battery cell terminals and the negative battery cell terminals on the common side alternates about the plane (Fig. 12B as annotated above where the positive terminal 20 and the negative terminal 20’ are on alternate sides of the plane);and
the plurality of groups are electrically connected in series between the positive battery module terminal and the negative battery module terminal (“plurality of positive electrode tabs and a plurality of negative electrode tabs are welded…” [0105]).
Watanabe does not disclose an arrangement of the positive battery cell terminals and the negative battery cell terminals on the common side alternates in every other one of the plurality of groups.
	However, Buck discloses a battery module having a positive battery module terminal, a negative battery module terminal, and a particular side (“battery module 10” [0040]) comprising a housing (collective of “36”, “38”, and “32” Fig. 8, “positive terminal endplate”, “negative terminal endplate” [0043], and “plurality of jumper tabs” [0040], respectively), a plurality of battery cells (“34” Fig. 12, “cells assembly” [0043]) that each have a positive battery cell terminal and a negative battery cell terminal disposed on opposing battery cell ends (Fig. 12 where the positive and negative terminals of each cell are located on opposite sides of the battery cell), and that the plurality of battery cells are arranged as a plurality of groups with a common 
	Therefore, it would have been obvious for a person having ordinary skill in the art to modify the arrangement of the positive battery cell terminals and the negative battery cell terminals on the common side of the plurality of battery cells of Watanabe, in view of Buck, such that the positive and negative terminals alternate in every other one of the plurality of groups in order to achieve a battery module that is constructed of a string of parallel cells to achieve desired electrical characteristics and that provides scalable electrical configurations.
Regarding claim 2, Modified Watanabe discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the positive battery cell terminal and the negative battery cell terminal of each of the plurality of battery cells are offset in opposite directions from the plane (Annotated figures of Watanabe Fig. 12B above – where terminals 20 and 20’ are disposed on opposite directions of the vertical superimposed plane that runs into the page and along the outline).
Regarding claim 3, Modified Watanabe discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the positive battery cell terminal and the 
Regarding claim 4, Modified Watanabe discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the positive battery module terminal and the negative battery module terminal are mounted on the housing neighboring a same end battery cell of the plurality of battery cells (Watanabe Fig. 1B where the battery module terminals are located on the top of the housing, which neighbors like polarities of battery cell terminals as the groups of batteries alternate terminal polarities horizontally in the perspective of Fig. 1C).
Regarding claim 5, Modified Watanabe discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the positive battery module terminal and the negative battery module terminal are mounted between a first battery cell of the plurality of battery cells and a last battery cell of the plurality of battery cells (Watanabe Fig. 1B where “51” and “52” are disposed in between the battery cells of the ends of the housing “50”, and a first battery cell can be viewed as the top battery cell shown in Buck Fig. 12 with the positive cell terminal on the common side).
Regarding claim 6
Regarding claim 7, Modified Watanabe discloses all of the limitations for the battery module as set forth in claim 6 above, and wherein the positive battery cell terminals and the negative battery cell terminals in every other one of the sets in the housing along the particular side are arranged physically alternating above and below the plane among adjoining sets (Watanabe Fig. 12B applied to Fig. 1C with the leftmost pair of battery cells have the positive terminal 20 facing the particular side, and then the rightmost pair of battery cells alternate to a pair of negative terminals 20’).
Regarding claim 8, Modified Watanabe discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the plurality of battery cells form part of a high-voltage battery pack (Watanabe Fig. 1B, which shows that one column comprising of the stack shown in Fig. 1C forms a part of “100” that has a total of 6 columns or sets of battery cells, “battery” [0060]).
Regarding claim 9, Modified Watanabe discloses all of the limitations for the battery module as set forth in claim 8 above, and wherein the high-voltage battery pack is mountable in a vehicle (Watanabe “installed in a central area of a vehicle body” [0111]).

Regarding claim 17, Watanabe discloses a battery pack for a vehicle (“200” Fig. 21), the battery pack comprising:
a positive battery pack terminal (“215” Fig. 21, “outer positive electrode terminal” [0108]);
a negative battery pack terminal (“220” Fig. 21, “outer negative electrode terminal” [0108]); and

a housing (“50” Fig. 1B and 23B, “outer case” [0060]) having a positive battery module terminal (“51” Fig. 1B and [0108]), a negative battery module terminal (“52” Fig. 1B and [0108]), and a particular side (the top side of 50 where the terminals 51 and 52 are located in Fig. 1B); and
a plurality of battery cells mounted in the housing (Fig. 1B and 23B), wherein:
the plurality of battery cells are configured to store electrical energy ([0002]);
each of the plurality of battery cells has a positive battery cell terminal (20 Fig. 12B and 14B) a negative battery cell terminal (20’ Fig. 12B and 14B) disposed on opposing battery cell ends (Fig. 12B and 14B);
the positive battery cell terminal and the negative battery cell terminal of each of the plurality of battery cells are offset from a plane perpendicular to the opposing battery cell ends and passing through a center of the battery cell (the superimposed vertical planes that extends into the page and along the outline of the annotated figures below);

    PNG
    media_image1.png
    849
    526
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    727
    942
    media_image2.png
    Greyscale

the plurality of battery cells are arranged as a plurality of groups (Attachment of Fig. 1C below with annotations where the plurality of battery cells can be grouped in this manner of the vertical stacked orientation);

    PNG
    media_image3.png
    332
    282
    media_image3.png
    Greyscale

each of the plurality of groups has a common side facing the particular side of the housing (Attachment of Fig. 1C above shows that the common side of 
each of the plurality of groups has at least two of the plurality of battery cells with either the positive battery cell terminal or the negative battery cell terminals on the common side (Attachment of Fig. 1C above where each group has two battery cells with a positive battery cell terminals disposed on the common side);
an arrangement of the positive battery cell terminals and the negative battery cell terminals on the common side alternates about the plane (Fig. 12B as annotated above where the positive terminal 20 and the negative terminal 20’ are on alternate sides of the plane);and
the plurality of groups are electrically connected in series between the positive battery module terminal and the negative battery module terminal (“plurality of positive electrode tabs and a plurality of negative electrode tabs are welded…” [0105]).
Watanabe does not disclose an arrangement of the positive battery cell terminals and the negative battery cell terminals on the common side alternate in every other one of the plurality of groups.
However, Buck discloses a battery module having a positive battery module terminal, a negative battery module terminal, and a particular side (“battery module 10” [0040]) comprising a housing (collective of “36”, “38”, and “32” Fig. 8, “positive terminal endplate”, “negative terminal endplate” [0043], and “plurality of jumper tabs” [0040], respectively), a plurality of battery cells (“34” Fig. 12, “cells assembly” [0043]) that each have a positive battery cell 
	Therefore, it would have been obvious for a person having ordinary skill in the art to modify the arrangement of the positive battery cell terminals and the negative battery cell terminals on the common side of the plurality of battery cells of Watanabe, in view of Buck, such that the positive and negative terminals alternate in every other one of the plurality of groups in order to achieve a battery module that is constructed of a string of parallel cells to achieve desired electrical characteristics and that provides scalable electrical configurations.
Regarding claim 18, Modified Watanabe discloses all of the limitations for the battery pack as set forth in claim 17 above, and further comprising a pack floor, wherein the plurality of battery modules are disposed on the pack floor (Watanabe Fig. 22 where the inner floor of the space for “100, 200” installation can be considered a floor for the battery pack), and the positive battery module terminals and the negative battery module terminals are disposed on a side of the 
Regarding claim 19, Modified Watanabe discloses all of the limitations for the battery pack as set forth in claim 18 above, and wherein the vehicle comprises a first rocker panel (the central, lower left side surface of the vehicle shown in Watanabe Fig. 22), and the positive battery module terminals and the negative battery module terminals are disposed on a side of the plurality of battery modules opposite the first rocker panel (Watanabe Fig. 21 which shows that orientation of the battery module when installed in the “100,200” space of Fig. 22 where the battery module terminals face the first rocker panel opposite of its surface).
Regarding claim 20, Modified Watanabe discloses all of the limitations for the battery pack as set forth in claim 19 above, and wherein the vehicle comprises a second rocker panel (the central, lower right side surface of the vehicle that is opposite of the central, lower left side surface Watanabe in Fig. 22), each of the plurality of battery modules extends from proximate the first rocker panel to proximate the second rocker panel (Watanabe Fig. 21 which shows that the battery modules extend into the page in a direction from the terminals to the bottom of the battery modules where the second rocker panel would be facing opposite to and parallel), and the positive battery module terminals and the negative battery module terminals are disposed proximate a centerline of the battery pack between the first rocker panel and the second rocker panel (Attachment of Watanabe Fig. 21 below, which shows a centerline of the battery pack that runs between the first rocker panel and the second rocker panel since “100,200” is installed in the space shown in Fig. 22 between the left and right side rocker panels of the vehicle, and the battery module terminals are located proximate to the centerline since they are disposed symmetrically about the centerline).

    PNG
    media_image4.png
    672
    902
    media_image4.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new ground of rejection addresses applicant’s argument regarding Watanabe’s silence on the groups of unit cells having the positive and negative battery cell terminals on a common side alternating about a plane in every other one of the plurality of groups. The secondary reference of the rejection made under 35 U.S.C. 103 for claims 1 and 17, Buck, teaches an alternating stack of cell pairs that discloses this arrangement of the battery cells.
The new ground of rejection also clarifies the structure of the positive battery pack terminal and the negative battery pack terminal, disclosed in Watanabe paragraph [0108] and 

Applicant's arguments filed July 20, 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that the unit cells 10 of Watanabe do not include multiple copies of themselves, and that the reference is silent on the unit cells 10 to include further subdivisions of what is considered a battery cell in the art.
However, Watanabe clearly depicts multiple copies of unit cells 10 in Fig. 1C for a given battery module, and discloses that the unit cells are “covered with a laminate outer sheath film made of polymer-metallic compound material” [0060] that a person of ordinary skill in the art can interpret to be a further subdivision for each unit cell and would therefor consider each unit cell to be a battery cell.

Applicant appears to argue that Watanabe is silent regarding the positive terminal 51 and the negative terminal 52 are mounted on the outer case 50 neighboring a same end unit cell 10.
However, as stated in the rejection for claim 4 above, Watanabe depicts in Fig. 1B that the battery module terminals are located on the top of the housing 50, and neighbors like polarities of battery cell terminals as the groups of batteries alternate terminal polarities from left to right, or in the horizontal direction of Fig. 1C. Therefore, with the terminals being on opposite 

Applicant appears to argue that Watanabe is silent regarding sets of groups where the positive battery cell terminals and the negative battery cell terminals in every other one of the sets in the housing physically alternate between adjoining sets.
However, as stated in the rejection for claim 7 above, the modification of Watanabe implies that the battery cell depicted in Fig. 12B is applied to Fig. 1C with the leftmost pair of battery cells having the positive terminal 20 facing the particular side, and then the rightmost pair of battery cells alternate to a pair of negative terminals 20’, which are offset to the positive terminal 20.

Applicant appears to argue that sidewall that contains the terminals 20 and 20’ adjoins the pack floor and is not opposite the pack floor because it is not on the ceiling side of the battery module.
However, the side of the battery module does not need to be the ceiling side of the battery module in order to be opposite of the pack floor. The examiner interprets the sidewall containing the terminals adjoining the pack floor to vertically oppose the pack floor, and therefore meets the limitation of claim 18.

Applicant appears to argue that because the positive battery module terminals and the negative battery module terminals are not disposed on the ceiling side of the battery cells, the terminals are not disposed on a side that is opposite the first rocker panel.
However, as stated in the rejection for claim 19 above, Watanabe depicts in Fig. 21 the orientation of the battery module when installed in the “100,200” space of Fig. 22 so that when installed, the battery module terminals face the first rocker panel of the vehicle and oppose the surface that comprises the first rocker panel.

Applicant appears to argue that because Watanabe is silent regarding the positive and negative battery module terminals being disposed on the ceiling side of the battery cells and opposite of the first rocker panel, Watanabe does not disclose that the terminals are disposed proximate a centerline of the battery pack between the first rocker panel and a second rocker panel.
However, as stated in the rejection for claim 20 above, the attachment of Watanabe Fig. 21 above with annotations shows a centerline of the battery pack that runs between the first rocker panel and the second rocker panel since “100,200” is installed in the space shown in Fig. 22 between the left and right side rocker panels of the vehicle, and the battery module terminals are located proximate to the centerline since they are disposed symmetrically about the centerline.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721